Citation Nr: 1644819	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  09-34 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a seizure disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability, to specifically include a seizure disorder due to treatment at a Department of Veterans Affairs facility in 1983.



REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1972 to April 1974. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO). 

The Board notes that the Veteran requested an RO hearing and a hearing before a Veterans Law Judge.  In a September 2016 letter, the Veteran's representative cancelled his hearing requests.  Under 38 C.F.R. § 20.704(e), a request for a hearing may be withdrawn by the Veteran at any time before the hearing.  Thus, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2015).


FINDINGS OF FACT

1.  An unappealed July 1983 rating decision denied the Veteran service connection for a seizure disorder based essentially on a finding that such disability was not incurred in nor aggravated by active service; an unappealed August 2003 rating decision continued the denial.

2.  Evidence received since the August 2003 rating decision does not tend to relate the Veteran's seizure disorder to his service; does not relate to an unestablished fact necessary to substantiate the claim of service connection for a seizure disorder; and does not raise a reasonable possibility of substantiating such claim.

3.  An April 1984 rating decision denied the Veteran compensation under 38 U.S.C.A. § 351 for additional disability, to specifically include a seizure disorder due to treatment at a Department of Veterans Affairs facility in 1983; an unappealed Board April 1986 rating decision continued the denial.  The Veteran filed another claim, and the Board again denied the claim in a January 1989 decision.  Additional RO decisions dated in February 1995, May 1996, September 1997, April 1998, September 2000, and December 2002 did not reopen the claim. 

4.  Evidence received since the December 2002 rating decision does not tend to relate the Veteran's current seizure disorder to his VA treatment; does not relate to an unestablished fact necessary to substantiate entitlement to compensation for a back disability under 38 U.S.C.A. § 1151 due to treatment at a Department of Veterans Affairs facility in 1983; and does not raise a reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the claim of service connection for a seizure disorder may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015). 

2.  New and material evidence has not been received, and the claim of entitlement to compensation for a seizure disorder under 38 U.S.C.A. § 1151 due to treatment at a Department of Veterans Affairs facility in 1983, may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in December 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate claims to include where warranted by law, and affording the claimant a hearing before the Board.  Here, as the Board finds that new and material evidence has not been submitted, there is no duty to assist in this appeal by providing a VA examination.  38 C.F.R. § 3.158.  There is no evidence that additional records have yet to be requested.


Analysis

In a July 1983 decision, the RO denied the issue of entitlement to service connection for a seizure disorder, claimed as service connection for blackouts. 

The Veteran again filed a claim for direct service connection which was denied in an RO decision dated in August 2003.  The Veteran did not appeal the decision by filing a notice of disagreement.  Therefore, the August 2003 VA rating decision is final.  See 38 U.S.C.A. § 7105(b), (d); 38 C.F.R. §§ 20.204, 20.302, 20.1103.

In an April 1984 decision, the RO denied entitlement to service connection for a seizure disorder under the provisions of 38 U.S.C. 351, now 38 U.S.C.A. § 1151.  The Veteran appealed the decision and in an April 1986 decision, the Board denied the claim finding there was no evidence that a seizure disorder was caused or aggravated by VA medical treatment.  

In November 1987, the Veteran again filed a claim for service connection for a seizure disorder under 38 U.S.C. 351.  The RO denied the claim, and in a January 1989 decision, Board again denied service connection under 38 U.S.C. 351 for a seizure disorder because an additional disability did not result from hospitalization, medical or other treatment for a seizure disorder at a VA facility.  Additional RO decisions dated in February 1995, May 1996, September 1997, April 1998, and September 2000 continued the denial and were either unappealed or the appeal was not perfected.  

The most recent denial of the Veteran's claim was in a December 2002 rating decision which found new and material evidence had not been submitted to reopen a claim for entitlement to service connection for a seizure disorder under 38 U.S.C.A. § 1151. 

The Veteran did not appeal the decision by filing a notice of disagreement.  Therefore, the December 2002 VA rating decision is final.  See 38 U.S.C.A. § 7105(b), (d); 38 C.F.R. §§ 20.204, 20.302, 20.1103.

At the time of the April 1986 Board decision, the provisions of 38 U.S.C. 351, now 38 U.S.C.A. § 1151, provided that, where there was no willful misconduct by the veteran, additional disability resulting from a VA hospitalization, medical or surgical treatment causing injury, or aggravation thereof, was compensated as if service-connected.  While the statute required a causal connection, not every additional disability was compensable because 38 C.F.R. § 3.358(c) provided that it was necessary to show that additional disability was actually the result of a disease or injury or aggravation of an existing disease or injury and not merely coincidental therewith.

Under 38 U.S.C.A. § 1151 (effective, as amended, October 1, 1997), when a veteran suffers additional disability or death as a result of VA hospitalization or medical or surgical treatment, not the result of the veteran's own willful misconduct, compensation, including disability, death, or DIC compensation, shall be awarded in the same manner as if the additional disability or death were service connected.

Amendments to 38 U.S.C.A. § 1151 require a showing not only that the VA treatment in question resulted in additional disability but also that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable.  Those amendments apply to claims for compensation under 38 U.S.C.A. § 1151 which were filed on or after October 1, 1997.  VAOPGCPREC 40- 97, 63 Fed. Reg. 31263 (1998).

Here, the Veteran most recently filed his petition to reopen the claim for § 1151 compensation in September 2005, after the 1997 cut-off date.  Nevertheless, the Board need not reach a finding regarding fault in the determination of whether to reopen his claim.  This is because when, prior to the enactment of the revised 38 U.S.C. § 1151 instituting a fault requirement, there was a prior denial of compensation under 38 U.S.C. § 1151 on a basis other than a lack of fault, then the prior determination never applied the subsequently invalidated provisions regarding fault.  Thus, the invalidated version of 38 C.F.R. § 3.358(c) had never been applied and, so, new and material evidence is required to reopen the claim.  Boggs v. West, 11 Vet. App. 334, 342-43(1998).

Having reviewed the complete record, the Board finds that new and material evidence has not been submitted or received to reopen the claims.  The VA treatment records do not include any opinion relating a seizure disability to service or to VA treatment.

Since the last final denials, the Veteran submitted multiple duplicates of the 1983 VA treatment records and statements from G. C., M.D. and D. L., M.D.  The Veteran also submitted additional VA treatment records from January 2006 to June 2012 and additional statements.  While these treatment records and statements are considered new because they were not of record and considered in the prior denial, they are not material to the Veteran's claims because they do not show a current seizure disability due to service or as a result of hospitalization and medical treatment provided by VA.  In making this determination, the credibility of the evidence was presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board is cognizant that the bar to reopen a claim has been found to be a low bar.  Here, the Board finds that the evidence received since the last final denial for each issue is cumulative and redundant of the evidence previously of file and does not provide a basis for reopening.  On this basis, the Board finds that the criteria for reopening set forth in Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) are not met.

The Board finds that the evidence received subsequent to the August 2002 and December 2003 RO decisions is not material and does not serve to reopen the claims for service connection for a seizure disorder or entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a seizure disorder acquired or worsened as a result of hospitalization and medical treatment provided by VA.  Having found that the evidence is not new and material, no further adjudication of these claims is warranted.  See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).




ORDER

New and material evidence has not been received to reopen a claim of service-connection for a seizure disorder; the appeal is denied.

New and material evidence has been received to reopen a claim of entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability, to specifically include a seizure disorder due to treatment at a Department of Veterans Affairs facility in 1983; the appeal is denied. 



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


